UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6825


JEREMY FONTANEZ,

                     Petitioner - Appellant,

              v.

J. COAKLEY, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:17-cv-00011-JPB-MJA)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before GREGORY, Chief Judge, and MOTZ and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy Fontanez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeremy Fontanez appeals the district court’s order denying relief on his action

alleging denial of access to courts. We have reviewed the record and find no reversible

error. Accordingly, we grant Fontanez leave to proceed in forma pauperis and affirm. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2